            Case 5:21-po-00524-MLC Document 7 Filed 09/07/21 Page 1 of 1

                                                                                                 FILED



                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING                                                5:14 pm, 9/7/21
                                                                                      U.S. Magistrate Judge

UNITED STATES OF AMERICA

                                         Plaintiff,
                                                                     5:21-PO-00524-MLC-1
vs.                                                   Case Number:


Samantha R Dehring

                                    Defendant.

                   CRIMINAL MINUTE SHEET STATUS CONFERENCE
✔     Status Conference Only                      ✔   This was a Telephonic Hearing
Date: 09/07/2021       Time: 2:00-2:03                (Telephonic)

       Mark L. Carman           Jessica Jarvis
           Judge                    Clerk                     Reporter            Law Clerk

        U.S. Marshal        U.S. Probation Officer
Attorney(s) for Defendant(s)     Ethan K Morris

Attorney(s) for Government Stephanie Hambrick
Other:
Set for Change of Plea on 10/06/2021 at 2:15pm by zoom




WY 51                                                                                   Rev. 01/04/2021
